Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 1 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 2 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 3 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 4 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 5 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 6 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 7 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 8 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 9 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 10 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 11 of 15
   Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 12 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICTOFNEW YORK

JORGE BOLIVAR GUZMAN, individually and
on behalfofothers similarly situated,
                                                          Case No. 17-cv-9901-SLC
                              Plaintijf,
                -against-

TOYS OUTLET INC. (D/B/A FURNITURE
EXPRESS),IZZY FURNITURE INC., (D/B/A
IZZY FURNITURE), and ISRAEL
 ABOUTBOUL,

                              Defendants.



               STIPULATION AND ORDER OF FINAL DISMISSAL
                           WITH PREJUDICE


               IT IS HEREBY STIPULATED AND AGREED by and among Plaintiff,
Jorge BolivarGuzman, by his attomeys, andDefendantsToys OutletInc. (d^/a Furniture
Express), Izzy Fumiture Inc. (d/b/a Izzy Furniture), and Israel Aboutboul through their
respective undersignedcounsel, that the above-captioned action should be dismissed in its
entirety, with prejudice, and with no award of attomeys* fees, costs or disbursements by
the Court to any party.
                                                              MICHAEL FAILLACE &
                                                              ASSOCIATES, P.C.
                                                             ATTORNEYSFOR PLAINTIFF
                                                              60 East 42"^ Street, Suite 4510
                                                              New Y ork, New Y ork 10165
                                                              Tel: (212)317-1200

 Israel Aboutboul, individually and on behalf of
 Toys Outlet Inc. and Izzy Fumiture Inc..                     itoshua S. Androphy
 Dated:                                                   Dated: IZ~ lY"
                  SO ORDERED on this             day of              2019,


                                           U. S.M. J.
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 13 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 14 of 15
Case 1:17-cv-09901-SLC Document 109-1 Filed 12/23/19 Page 15 of 15
